Citation Nr: 9926304	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-02 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an increased rating for arthritis of the 
cervical and dorsal spine, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision by the Montgomery, Alabama RO, which denied service 
connection for gout and denied an increased (greater than 20 
percent) rating for arthritis of the cervical and dorsal 
spine.  In February 1996, the rating for arthritis of the 
cervical and dorsal spine was increased from 20 percent to 30 
percent, and the appeal was continued.  This case was before 
the Board in January 1994 and October 1996 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for gout 
is not accompanied by any medical evidence to support those 
allegations.

2.  The claim for entitlement to service connection for gout 
is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for gout is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1941 enlistment examination report notes no 
complaints or findings of gout.  The veteran was found to be 
physically qualified for active military service.  Service 
medical records show that during active service there were no 
complaints or findings of gout.  A July 1945 separation 
examination report notes no complaints or findings of gout.

By rating decision dated in September 1945, the RO granted 
service connection for chronic arthritis of the spine.

Private treatment records and VA examination reports dated 
from 1945 to 1990 are negative for complaints or findings of 
gout.

In August 1991, the veteran filed a claim for service 
connection for gout.  In support of his claim, he submitted a 
September 1991 letter from Paul M. Goldfarb, M.D., his 
private physician.  Dr. Goldfarb stated that the veteran was 
being treated for various disabilities, including gout.

An October 1991 VA examination report notes that the veteran 
was taking Colbenemid for gout.  The veteran attributed bony 
hypertrophy of the great toe metacarpal phalangeal joint 
bilaterally to his gout.  No clinical findings relative to 
gout were noted.

The veteran testified during an April 1992 personal hearing 
that he could not remember exactly when he was first 
diagnosed with gout, but he believes it was "back in the 
[19]70s."  The veteran further testified that a doctor told 
him that his gout was "a form of arthritis from this other 
arthritis" he has.

Following remand by the Board, the veteran underwent a VA 
special joints examination in March 1995.  The examination 
report notes the veteran's history of gout.  The veteran 
reported that he has been taking Colbenemid since the onset 
of gout some 15 or 20 years ago.  The veteran further 
reported that the last significant flare-up of gout occurred 
2 to 3 months earlier.  He indicated that the flare-ups 
involve the great toe of either foot.  Examination revealed 
some enlargement of the great toe metacarpal phalangeal joint 
bilaterally.  Laboratory results revealed a slightly elevated 
serum uric acid level of 8.8.  Impression was degenerative 
arthritis involving the cervical, dorsal and lumbar spine.  
The examiner stated:

It is noted that [the veteran] does have 
a history of gout.  It is my opinion that 
there is no relationship between the gout 
and the service connected arthritic 
condition.  It is felt any pain he is 
having due to the gout, can be 
disassociated from any degenerative 
changes in the feet because whenever he 
has a flare-up of gout, the feet are 
markedly and severely symptomatic.

Following remand by the Board in October 1996, the RO advised 
the veteran of information needed in order to complete an 
application of service connection for gout.  Specifically, 
the RO noted that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible" is required.  The RO advised the veteran that this 
sort of evidence includes any statement by a physician that 
gout is caused or aggravated by his service-connected 
arthritis.

In a statement received by the RO in December 1997, the 
veteran stated:

In your letter you said that you would 
like to contact the Doctor that told me 
Gout was the same as Arthritis.  Dr. 
Goldfarb in Mobile was the doctor.  Dr. 
Goldfarb, you said, that you had 
contacted and he said he had gotten rid 
of all his records.

Private treatment records dated from 1996 to 1998 note that 
the veteran continued to receive treatment for gout.

In January 1998, the veteran submitted an excerpt from 
"Family Medical Guide," in which it was noted that gout 
"is a form of recurrent arthritis."  

Analysis

The veteran contends that he has gout that was incurred 
during service.  In the alternative, he contends that he has 
gout that is the result of his service-connected arthritis of 
the cervical and dorsal spine.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty.  38 U.S.C.A. §§ 1110, 7104 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for gout is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran's 
service medical records-including a July 1945 separation 
examination report-do not show any diagnosis referable to 
gout.  The earliest medical evidence of a diagnosis of gout 
is a September 1991 letter from the veteran's private 
physician.  The Board notes that the 1991 medical assessment, 
gout, has never been linked to the veteran's period of 
military service.  The veteran maintains that his gout is 
related to military service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In addition, no evidence has been submitted which tends to 
show that a current diagnosis of gout is proximately due to 
or the result of the veteran's service-connected arthritis of 
the cervical and dorsal spine.  38 C.F.R. § 3.310(a).  The 
veteran testified during an April 1992 personal hearing that 
a physician indicated that his gout is due to or part of his 
already service-connected arthritis; however, the veteran has 
provided no such statement by a physician for the record.  A 
VA examiner specifically stated in a March 1995 examination 
report that the veteran's gout was not related to his 
service-connected arthritis.  Although the veteran claims a 
relationship between his gout and his service-connected 
arthritis of the cervical and dorsal spine, these assertions 
may not be considered probative evidence as to the etiology 
of his current disorder and are thus not competent medical 
evidence.  When the question involves matters that require 
special experience or special knowledge, as medical 
causation, lay evidence is not capable of providing a medical 
opinion.  See Espiritu, supra.

Absent the presentation of some competent evidence that in 
some fashion attributes a current diagnosis of gout to 
military service or to a service connected disability, the 
veteran's claim may not be considered well grounded.  In 
closing, it may be pointed out that to the extent that the 
veteran has arthritic involvement of his feet, service 
connection has already been granted together with 10 percent 
ratings for each foot.


ORDER

Entitlement to service connection for gout is denied.


REMAND

The veteran contends that his service-connected arthritis of 
the cervical and dorsal spine is more disabling than 
currently evaluated.

In an October 1996 Remand, the Board directed the RO to 
obtain the names and addresses of all health care providers 
where the veteran had received treatment for his service-
connected arthritis of the cervical and dorsal spine since 
1995, and to request copies of any previously unobtained 
clinical records.  In addition, the Board directed that the 
veteran be afforded a VA rheumatology examination of the 
cervical, dorsal, and lumbar spine to determine the nature 
and severity of his service-connected arthritis of the spine.  
X-rays were to be taken in order to identify the exact 
location of all degenerative processes.  The examiner was to 
identify specific locations affected by arthritis and 
degenerative disc disease.  An opinion was to be expressed as 
to whether any disc disease found is attributable to or 
aggravated by arthritis.  The examiner was also asked to 
conduct range of motion studies for each segment of the 
spine, and determine whether the each segment exhibits pain, 
weakened movement, excess fatigability, or incoordination 
attributable to the service-connected arthritis in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45.  Each such problem was to be expressed in 
terms of additional range-of-motion loss beyond that which 
was clinically observed.  

The evidence of record indicates that while the veteran 
underwent a VA special rheumatology examination in June 1998, 
the report of examination does not contain all the 
information specifically requested in the October 1996 
Remand.  The June 1998 examination report notes the veteran's 
complaints of lower back discomfort and decreased cervical 
spine range of motion with pain.  The examiner noted range of 
motion for the cervical spine of flexion to 40 degrees and 
extension to 30 degrees.  Impression included generalized 
osteoarthritis involving the cervical and lumbar spine, 
knees, hips and fingers.  The Board notes that no x-rays were 
taken in order to identify the exact location of all 
degenerative processes.  In addition, the examiner did not 
identify specific locations affected by arthritis and 
degenerative disc disease, or offer an opinion as to whether 
any disc disease found is attributable to or aggravated by 
arthritis.  Furthermore, the examiner made no determinations 
concerning pain, weakness, fatigability and incoordination in 
terms of the degree of additional range of motion loss for 
each segment of the spine.  In accordance with the guidance 
provided in DeLuca, these additional findings, or the absence 
of these symptoms, is an essential part of rating the 
disability at issue.

In addition, the Board notes that the June 1998 VA 
examination was conducted before VA and private treatment 
reports were received by the RO in 1998.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1995).  The Court has held that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Because the 1998 VA examination which was 
conducted before all relevant evidence was added, the veteran 
should be afforded an additional VA examination to clarify 
the nature and severity of his service-connected arthritis of 
the spine.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the October 1996 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The veteran should be afforded a VA 
rheumatology examination of the cervical, 
dorsal, and lumbar spine in order to 
ascertain the nature and severity of his 
service-connected arthritis of the spine.  

X-rays should be taken in order to 
identify the exact location of all 
degenerative processes.  Specific 
locations affected by arthritis and 
degenerative disc disease should be 
identified.  An opinion should be 
expressed as to whether any disc disease 
found is attributable to or aggravated by 
arthritis.  If so, all manifestations of 
the disc disease should be set forth to 
the extent that they may be 
distinguishable from arthritis of the 
lumbar spine.  

Findings should be made that include 
range of motion studies for each segment 
of the spine and that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakened 
movement, and excess fatigability.  Each 
such problem should be expressed in terms 
of additional range-of-motion loss for 
each segment of the spine  beyond that 
which is clinically observed.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

All findings, opinions and bases therefor 
should be set forth in detail.  The 
claims folders and a copy of this Remand 
must be made available to the examiner 
for review.

2.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

